        Case 4:21-cv-00998-MWB Document 19 Filed 08/23/21 Page 1 of 7




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 JEFFREY M. BOWER,

              Plaintiff,                    CIVIL NO. 4:21-cv-00998-MWB

        v.

 NATIONAL ADMINISTRATIVE
 SERVICE CO., LLC and
 AFFORDABLE AUTO
 PROTECTION, LLC,

              Defendants.


     DEFENDANTS, NATIONAL ADMINISTRATIVE SERVICE CO., LLC
       AND PELICAN INVESTMENT HOLDINGS GROUP, LLC D/B/A
          AAP’S, REPLY IN SUPPORT OF THEIR MOTION TO
            DISMISS PLAINTIFF’S AMENDED COMPLAINT

       Defendants, National Administrative Service Co., LLC and Pelican

Investment Holdings Group, LLC d/b/a AAP (collectively “Defendants”), by and

through undersigned counsel, hereby submit this Reply in Support of their Motion

to Dismiss (“Motion to Dismiss”) Plaintiff Jeffrey M. Bower’s (“Plaintiff”),

Amended Complaint and in support thereof state as follows:

I.     INTRODUCTION

       Plaintiff’s Response in Opposition to the Motions to Dismiss (“Opposition”),

fails to address and justify the substantive defects of Plaintiff’s Amended Complaint

(“Amended Complaint”). The Opposition further serves only to muddy the waters
        Case 4:21-cv-00998-MWB Document 19 Filed 08/23/21 Page 2 of 7




and attempts to conceal the pleading deficiencies contained within the Amended

Complaint. See Docket Item No. 18, generally.

      The Opposition makes creative arguments regarding access to discovery,

minimum pleading standards and other procedural matters. However, the viability

of Plaintiff’s Amended Complaint, like any other pleading, is contingent upon

factual assertions that are necessary to establish a prima facie case. Additionally,

Plaintiff’s counsel boldly mischaracterizes his questionable behavior in providing

his personal credit card for Plaintiff to purchase the vehicle service agreement

(“VSC”) that serves as the cornerstone for this action. See Docket Item No. 18, pp.

2, 3. The simple truth is that Plaintiff’s counsel’s email to Defendants’ Florida

counsel, Jason S. Weiss, Esq. (“Weiss”) dated January 22, 2021, that is referenced

in the Opposition, as prompted by correspondence from Weiss questioning this

action after reviewing the VSC documents. See Docket Item No. 18, p. 3. Plaintiff’s

counsel was not proactive in notifying Weiss of his questionable behavior, as he

claims. See Docket Item No. 18, p. 3. To the contrary, Plaintiff’s counsel was

reactive after his actions were discovered and questioned by Weiss. Furthermore,

Plaintiff admits that “Plaintiff did not want to provide his credit card to the unknown,

neighbor spoofing, unsolicited telemarketer out of fear that his credit card number

would be misused and require him to cancel his credit card.” See Docket Item No.

18, p. 3. The fact that Plaintiff’s counsel did not exercise that same caution and



                                           2
        Case 4:21-cv-00998-MWB Document 19 Filed 08/23/21 Page 3 of 7




reasonable care when he provided his own personal credit card for Plaintiff’s use in

purchasing the VSC does not make sense. Regardless of his reasoning, Plaintiff’s

counsel’s improper actions that instigated this litigation and his mischaracterization

of his involvement are questionable at best.

      Defendants’ complete and thorough arguments are contained within the

Motion to Dismiss and as a matter of judicial efficiency and with respect for the

Court, the assertions contained within the Motion to Dismiss will not be completely

restated herein. Accordingly, Defendants summarize the relevant issues supporting

the Motion to Dismiss and address the additional relevant points of contention

regarding the Opposition.

II.   ARGUMENT

      Despite Plaintiff’s claim that, “Plaintiff has stated legally cognizable claims

and sufficient facts to demonstrate he is plausibly entitled to the relief prayed for in

the complaint,” see Opp. page 6, the sufficient factual assertions are simply not there.

“Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain a ‘short and

plain statement of the claim showing that the pleader is entitled to relief.’” Ashcroft

v. Iqbal, 556 U.S. 662, 677-678 (2009). See Docket Item No. 18, p. 6. “[T]he

pleading standard Rule 8 announces does not require ‘detailed factual allegations,’

but it demands more than an unadorned, the-defendant-unlawfully-harmed-me

accusation.” Iqbal, 556 U.S. at 678 (citing, Bell Atl. Corp. v. Twombly, 550 U.S.



                                           3
        Case 4:21-cv-00998-MWB Document 19 Filed 08/23/21 Page 4 of 7




544, 555 (2007)). “Threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice” in meeting the standard

required by Rule 8. Id. at 678

      “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to state a claim of relief that is plausible on its face.” Id. at

678. “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not

need detailed factual allegations, a plaintiff’s obligation to provide the ‘grounds of

his entitlement to relief’ requires more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do[.]” Twombly, 550 U.S.

544, 555 (2007) (internal citations omitted).

      Similar to the Amended Complaint, the Opposition asserts only conclusory

and speculative allegations regarding Defendants and their purported involvement

with the unknown and unidentified alleged caller(s).             Additionally, Plaintiff

continues to improperly commingle separate and distinct actions collectively against

both Defendants and to make the illogical leap that all alleged calls must have been

made on behalf of Defendants simply because he alleges that the last call was made

on their behalf. See Docket Item No. 18, generally.

      In other words, the Amended Complaint and the Opposition are both

completely devoid of any sufficient factual allegations to support imputing liability

against Defendants. See Docket Item No. 12; Docket Item No. 18. “Factual



                                            4
        Case 4:21-cv-00998-MWB Document 19 Filed 08/23/21 Page 5 of 7




allegations must be enough to raise a right to relief above the speculative level…”

Id. at 555 (internal citation omitted). Courts may not assume that “the [plaintiff] can

prove facts that [he or she] has not alleged or that the defendants have violated

the…law[] in ways that have not been alleged.” Associated Gen. Contractors of

Cal., Inc. v. Cal. State Council of Carpenters, 459 U.S. 519, 526 (1983). “Where a

complaint pleads facts that are ‘merely consistent with’ a defendant’s liability, [the

complaint] ‘stops short of the line between possibility and plausibility of entitlement

to relief.’” Iqbal, 556 U.S. at 678 (quoting, Twombly, 550 U.S. at 557)).

       Accordingly, the Amended Complaint and the Opposition fail to set forth the

ultimate facts with sufficient clarity to allow Defendants to fully understand and

distinguish the specific actions against them, to provide an intelligent answer and to

formulate a proper defense. Therefore, the Amended Complaint must be dismissed

pursuant to Federal Rule of Civil Procedure 12(b)(6).

III.   CONCLUSION

       Plaintiff’s counsel is trying his best to salvage Plaintiff’s claims that should

have never been made in the first place.          The Amended Complaint and the

Opposition are facially insufficient due to a lack of factual support for the allegations

set forth therein and Plaintiff has failed to provide sufficient factual support to make

out any prima facie claims against Defendants and will be unable to cure the

substantive defects therein.



                                           5
        Case 4:21-cv-00998-MWB Document 19 Filed 08/23/21 Page 6 of 7




      THEREFORE,          for   the   foregoing    reasons,    Defendants,   National

Administrative Service Co., LLC and Pelican Investment Holdings Group, LLC

d/b/a AAP, respectfully request that the Court grant their Motion to Dismiss

Plaintiff, Jeffrey M. Bower’s, Amended Complaint with prejudice for failure to

sufficiently state a cause of action pursuant to Federal Rule of Civil Procedure

12(b)(6), and for such further relief as this Court finds proper and just.

                                        Respectfully Submitted,

                                        O’HAGAN MEYER, PLLC


                                 BY: /s/Christopher C. Negrete
                                     JOHN P. MORGENSTERN
                                     CHRISTOPHER C. NEGRETE
                                     PA Identification Nos. 80014 / 86152
                                     1717 Arch Street, Suite 3910
                                     Philadelphia, PA 19103
                                     Phone: (215) 461-3300
                                     Fax: (215) 461-3311
                                     Email: jmorgenstern@ohaganmeyer.com
                                            cnegrete@ohaganmeyer.com
                                     Attorneys for Defendants,
                                     National Administrative Service Co., LLC
                                     and Affordable Auto Protection, LLC


Dated: August 23, 2021




                                           6
       Case 4:21-cv-00998-MWB Document 19 Filed 08/23/21 Page 7 of 7




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JEFFREY M. BOWER,

             Plaintiff,                     CIVIL NO. 4:21-cv-00998-MWB

       v.

NATIONAL ADMINISTRATIVE
SERVICE CO., LLC AND
PELICAN INVESTMENT
HOLDINGS GROUP, LLC D/B/A
AAP,

             Defendants.



                          CERTIFICATE OF SERVICE
      I, Christopher C. Negrete, hereby certify that on the date set forth below, I did

cause a true and correct copy of Defendants’ Reply in Support of Their Motion to

Dismiss Plaintiff’s Amended Complaint to be filed with the Court’s ECF/PACER

Electronic filing system, where it was available for immediate viewing and

download by all counsel of record.



                                              /s/ Christopher C. Negrete
                                              Christopher C. Negrete

Date: August 23, 2021
